UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6629


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ALEXANDER RAMEY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Glen E. Conrad, Chief
District Judge.   (7:09-cr-00054-GEC-RSB-1; 7:13-cv-80603-GEC-
RSB)


Submitted:   September 15, 2014          Decided:   September 26, 2014


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Alexander Ramey, Jr., Appellant Pro Se.    Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David       Alexander        Ramey,    Jr.,       seeks      to    appeal     the

district    court’s      order     dismissing       as    untimely       his     28    U.S.C.

§ 2255 (2012) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)           (2012).             A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this       standard       by      demonstrating          that

reasonable       jurists       would      find    that     the      district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on    procedural         grounds,       the      prisoner        must

demonstrate      both     that     the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Ramey has not made the requisite showing.                                Accordingly,

although    we    grant      Ramey’s     motion    to     supplement          his    informal

brief, we deny a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal    contentions         are   adequately      presented        in    the       materials

                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3